Citation Nr: 1723934	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  12-19 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating higher than 10 percent for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to May 1968.

This case is before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In September 2016, the Board remanded the case for further development.


FINDING OF FACT

The Veteran's service-connected hearing loss disability was manifested, at worst, by an average pure tone threshold in the right ear of 60 decibels and 62.5 decibels in the left ear with speech recognition ability of 76 in both ears.  


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 10 percent for the service-connected hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The Veteran's hearing loss disability is currently rated as 10 percent disabling.  Evaluations of defective hearing range from noncompensable to 100 percent for service-connected bilateral hearing loss.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second.  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from level I for essentially normal acuity through XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

In cases of exceptional hearing loss, i.e. when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will then be evaluated separately.  

The Veteran was afforded a VA audiological examination in January 2011.  The audiometric findings were as follows:



HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
35
70
70
70
61
84
LEFT
30
70
70
75
61
84

Applying the puretone threshold average and speech discrimination results of the audiological examination to Table VI, yielded a value of level III for both the right and left ears.  Applying those values to Table VII, the designations yield a noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The Veteran's hearing was demonstrative of an exceptional pattern of hearing impairment in the left ear during the VA audiological examination as puretone thresholds were 30 decibels at 1000 Hertz and 70 decibels at 2000 Hertz.  For this reason, 38 C.F.R. § 4.86(a) applies.  

Applying the results of the VA audiological examination to Table VIa yielded a value of level VI for the left ear.  The right ear remained at a value of level III.  Applying these values to Table VII, the designations yield a 10 percent evaluation.

The Veteran was afforded another VA audiological examination in November 2016.  The audiometric findings were as follows:



HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
35
60
65
80
60
76
LEFT
35
65
65
85
62.5
76

Applying the puretone threshold average and speech discrimination results of the audiological examination to Table VI, yielded a value of level IV for both the right and left ears.  Applying those values to Table VII, the designations yield a 10 percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board notes that the Veteran has submitted a report of private audiometry dated January 2017.  While this test confirms the Veteran has bilateral hearing loss, it is not shown to have included the appropriate speech discrimination test (Maryland CNC), as is required in examinations for VA ratings purposes.  Therefore, it is inadequate for rating purposes.

Although the Veteran asserts that his hearing loss is more severe than currently rated, his statements alone cannot establish that a disability rating higher than 10 percent is warranted as ratings for hearing loss are based on the mechanical application of results of regulation-mandated audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Accordingly, the preponderance of the evidence is against the claim seeking a higher rating for bilateral hearing loss.  Although the evidence of record shows that the Veteran clearly has hearing loss as defined by VA, the evidence does not support entitlement to a higher evaluation for bilateral hearing impairment at any point during the appeal.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved and an initial rating higher than 10 percent is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Total Disability Rating Due To Individual Unemployability (TDIU)

A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, the holding of Rice is inapplicable.  Although the record shows that the Veteran is currently unemployed, there is no evidence demonstrating that this is due to his service-connected hearing loss.  The November 2017 VA examination notes that the Veteran reported that he has difficulty understanding people in communication situations.  However, there is no cogent evidence of unemployability due to hearing loss disability.  Thus, the issue of TDIU has not been raised by the record.


ORDER

Entitlement to a disability rating higher than 10 percent for service-connected hearing loss is denied.




____________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


